      Case 3:18-cv-02935-X Document 40-2 Filed 09/19/19              Page 1 of 4 PageID 266


@THE DAILY SIGNAL
Texas Sues Obama Administration Over
Transgender Bathroom Directive
Leah Jessen I May 25, 2016

Texas, joined by eight other states and officials from two other states, sued President Barack
Obama's administration on Wednesday over the president's national school bathroom directive
that threatens to take away federal school funding for districts that do not follow new
transgender student guidance.

"This is an overreach of the federal government," Harrold Independent School District
Superintendent David Thweatt told The Daily Signal in a phone call Wednesday afternoon.

Texas and the Harrold Independent School District in Texas were joined by the states of
Alabama, Wisconsin, West Virginia, Tennessee, Oklahoma, Louisiana, Utah, and Georgia, as
well as the Arizona Department of Education, Heber-Overgaard Unified School District in
Arizona, and Maine Governor Paul LePage, a Republican, in the lawsuit filed in the Northern
District of Texas, Wichita Falls Division U.S. district court.

"This federal money obviously is our money to start with," Thweatt said. "It's coming from
income taxes, et cetera and [the Obama administration] is taking this and using our own money
against us to try to blackmail us into some kind of social engineering and social experimentation
in public schools."

>>> 3 Things Texas Is Doing to 'Defy' Obama's Transgender Directive

On May 13, the Departments of Justice and Education issued a directive to schools around the
nation, treating gender identity, "including a student's transgender status," the same as a
student's biological sex for purposes of schools receiving federal funding under Title IX of the
Education Amendments of 1972. The agencies wrote in a "Dear Colleague Letter on
Transgender Students":

     As a condition of receiving federal funds,   a school agrees that it will not exclude,
     separate, deny benefits to, or othe!Wise treat differently on the basis of sex any person
     in its educational programs or activities unless expressly authorized to do so under
       CaseIX3:18-cv-02935-X
              or its implementingDocument   40-2
                                               TheFiled 09/19/19treat
                                                                   Page   2 of 4 PageID
                                                                                  gender 267
I    Title                        regulations.     departments        a student's
     identity as the studenfs sex for purposes of TdJe IX and its implementing regulations.


Superintendent Thweatt expressed concern to The Daily Signal that Obama administration's
directive creates security and safety issues for the "privacy and dignity" of the approximately
one hundred kindergarten through 12th grade students that attend and use restrooms at Harrold
Independent School District.

"Not only do we have students in these restrooms, but we are also having visitors to our schools
at programs and sporting events," Thweatt said. "If we open our restrooms, we could very well
have grown men in our restrooms with young girls."


     . ..   Greg Abbott
            @GregAbbott_TX

    Texas will sue to stop Obama's transgender directive to schools.
    Thanks @KenPaxtonTX #tcot #bdege #PJNET
    news4sanantonio.com/news/localttex...
       784 11 :08 AM - May 25, 2016




      Texas, 10 other states sue over Obama'• transgender directive
      Texas and 1Oother states are suing 1he Obama administration over
      a new directive about transgender students In public schools.The
      news4sanantonio.com


       845 people are talking about this


Deputy First Assistant Attorney General Brantley Starr, who works in Texas Attorney General
Ken Paxton's office, told The Daily Signal in a phone call Wednesday afternoon that the federal
government "commandeered" decisions traditionally made by local school officials. Starr said:
      Case
     The key3:18-cv-02935-X    Document
             question here is about     40-2 Filed
                                    who makes       09/19/19Until
                                              this decision.  Pagethe 3last
                                                                         of few
                                                                            4 PageID  268
                                                                                weeks when
     we got the new guidance from the federal government, these decisions had always
     been made at a local level with school officials taking appropriate steps to understand
     the facts about each particular situation with a general understanding about how
     bathrooms work.



Starr says the Obama administration is "completely removing that policy debate from Congress
and from these local schools."

"The concerns we've always heard are related to safety," Starr said. "That's why it's such an
important debate that Congress has on a very regular basis. Almost every year since Congress
passed Title IX, they've debated whether or not to include gender identity discrimination as part
of Title IX. Every time they've considered it, they've heard the policy issues on both sides and
rejected any attempts to include gender identity as part of Title IX."

"It's important for the school districts to still try to maintain that sense of control over decisions
that hit closest to home when it's in the best decision to make and accurate decision," Starr
added.

>>> Texas School District Adopts Transgender Guidelines Without Parental Approval

"Through executive fiat, President Obama has threatened to cut off millions of dollars in federal
aid to states that don't allow men and boys into girls' private restrooms and showers," Texas
Senator Ted Cruz, a Republican, said in a prepared statement Wednesday. Cruz added:

     In my years in law enforcement, I've handled far too many cases of child molesters,
     pedophiles, and people who abused little kids. The threats of predators are serious,
     and we should not facilitate allowing grown men or boys to be in bathrooms with little
     girls. I firmly stand by Texas-and other states, such as North Carolin~that have
     stood up to this politically correct nonsense, and I hope that the courts can be trusted
     to enforce federal law, rather than Obama's partisan preferences.



Starr says he "would not be surprised at all" if other school districts or states took legal action
against the Obama administration's transgender student directive or intervene in the current
lawsuit.

Texas Attorney General Ken Paxton, a Republican, along with Oklahoma Attorney General
Scott Pruitt and West Virginia Attorney General Patrick Morrisey, sent a letter on May 17 to the
Obama administration expressing legal concern over the transgender student directive.
      Case 3:18-cv-02935-X
"The president of United StatesDocument  40-2 Filed
                                has no authority under09/19/19   Page 4toofchange
                                                       the Constitution     4 PageID   269
                                                                                  the law,"
Paxton told The Daily Signal in a phone call Wednesday afternoon.

Paxton says that his state will wait to hear if there is a response from the Obama administration
and "hopefully they'll back off."

"If not, we'll go to the court and we'll put our case in front of a judge and we'll let the court
decide," Paxton said.

The lawsuit is filed against the Education and Justice Departments, the United States Equal
Employment Opportunity Commission, the Department of Labor, and officials at the respective
agencies.

Paxton told The Daily Signal that he would encourage parents to get involved in this issue.

"Ultimately, the safety and well being of your children is at stake," Paxton said.
